              Case 2:15-cr-00177-TLN Document 146 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00177-TLN

10                                Plaintiff,             ORDER

11                          v.

12   JASON MATECKI,

13                                Defendant.

14

15

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in Defendant Jason

18 Matecki’s (“Defendant”) Request to Seal, IT IS HEREBY ORDERED that Defendant’s Exhibit A to

19 Defendant’s Motion and Defendant’s Request to Seal and Proposed Order shall be SEALED until

20 further order of this Court.

21          It is further ordered that electronic access to the sealed documents shall be limited to the United

22 States and counsel for Defendant.

23          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

24 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

25 Defendant’s Request and Proposed Order, sealing Defendant’s Request and Proposed Order and Exhibit

26 A serves a compelling interest. The Court further finds that, in the absence of closure, the compelling
27 interests identified by Defendant would be harmed. In light of the public filing of its Notice to Seal, the

28 Court further finds that there are no additional alternatives to sealing Defendant’s Request and Proposed

                                                         1
30
             Case 2:15-cr-00177-TLN Document 146 Filed 05/15/20 Page 2 of 2

 1 Order and Exhibit A that would adequately protect the compelling interests identified by Defendant.

 2

 3 DATED: May 14, 2020

 4

 5

 6                                                          Troy L. Nunley
                                                            United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
30
